     Case 2:19-cv-04237-SVW-PJW Document 18 Filed 07/03/19 Page 1 of 2 Page ID #:446


       Brandon S. Reif, Esq. (State Bar No. 214706)
 1     E-Mail: BReif@ReifLawGroup.com
       REIF LAW GROUP, P.C.
 2     1925 Century Park East - Suite 1700
       Los Angeles, California 90067
 3     Telephone: (310) 494-6500
 4     F. Jason Seibert, Esq. (Pro Hac Vice application forthcoming)
       E-Mail: Jason@seibert-law.com
 5     SEIBERT LAW
       6007 Greenway Manor Lane
 6     Spring, Texas 77373
       Telephone: (971) 235-5764
 7
       Attorneys for Defendant David C. Silver
 8

 9                                  UNITED STATES DISTRICT COURT

10                           FOR THE CENTRAL DISTRICT OF CALIFORNIA

11                                                          Case No. 2:19-cv-04237-SVW-PJW
      NANO FOUNDATION, LTD., a New York non-
12    profit corporation; and
      COLIN LEMAHIEU, an individual;                        NOTICE OF MOTION BY DEFENDANT
13                                                          DAVID C. SILVER FOR ATTORNEYS’
                     Plaintiffs,                            FEES AND SANCTIONS PURSUANT TO
14                                                          FEDERAL RULE OF CIVIL PROCEDURE
              v.                                            11 AGAINST: (1) PLAINTIFFS NANO
15
      DAVID C. SILVER, an individual;                       FOUNDATION, LTD. and COLIN
16                                                          LEMAHIEU AND (2) RYAN M. LAPINE,
                     Defendant.                             ESQ., JOSHUA H. HERR, ESQ., and
17                                                          PIERCE, ROSENFELD, MEYER &
                                                            SUSSMAN, LLP
18

19                                                          Date:      August 5, 2019
                                                            Time:      1:30 p.m.
20                                                          Judge:     Hon. Stephen V. Wilson
                                                            Crtrm:     10A - 10th Floor
21

22

23     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24
              PLEASE TAKE NOTICE that on Monday, August 5, 2019, at 1:30 p.m., or as soon
25
       thereafter as may be heard in the Courtroom of the Honorable Judge Stephen V. Wilson of the United
26
       States District Court for the Central District of California, located at U.S. Courthouse, 350 West 1st
27
       Street, 10th Floor - Courtroom 10A, Los Angeles, CA 90012, Defendant DAVID C. SILVER, by and
28                                              1          Case No. 2:19-cv-04237-SVW-PJW
        NOTICE OF MOTION BY DEFENDANT DAVID C. SILVER FOR ATTORNEYS’ FEES AND
         SANCTIONS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 11 AGAINST: (1)
          PLAINTIFFS NANO FOUNDATION, LTD. AND COLIN LEMAHIEU AND (2) RYAN M.
                       LAPINE, ESQ., JOSHUA H. HERR, ESQ., AND PIERCE,
     Case 2:19-cv-04237-SVW-PJW Document 18 Filed 07/03/19 Page 2 of 2 Page ID #:447



 1     through undersigned counsel, shall and hereby does move the Court for an Order awarding attorneys’
 2     fees and sanctions pursuant to Federal Rule of Civil Procedure 11 against: (1) Plaintiffs NANO
 3     FOUNDATION, LTD. AND COLIN LEMAHIEU, and (2) Ryan M. Lapine, Esq.; Joshua H. Herr,
 4     Esq.; and the law firm of Pierce, Rosenfeld, Meyer & Sussman, LLP.
 5            This Motion is based on this Notice of Motion and Motion; the Memorandum of Points and
 6     Authorities in support the Motion submitted herewith; the concurrently filed Declaration of F. Jason
 7     Seibert; the Declaration of David C. Silver [DE 15-2; 17-2]; all papers and pleadings on file in the
 8     action; any reply papers; and any oral argument or other evidence that the Court may entertain at the
 9     hearing on this Motion.
10            This motion is made following the conference of counsel pursuant to Local Rule 7-3, which
11     took place on June 3, 2019.
12
                                                          Respectfully submitted,
13
                                                          By: /s/ Brandon S. Reif
14                                                        Brandon S. Reif, Esq. (State Bar No. 214706)
                                                          E-Mail: BReif@ReifLawGroup.com
15                                                        REIF LAW GROUP, P.C.
                                                          1925 Century Park East - Suite 1700
16                                                        Los Angeles, California 90067
                                                          Telephone: (310) 494-6500
17
                                                          F. Jason Seibert, Esq.
18                                                         (Pro Hac Vice application forthcoming)
                                                          E-Mail: Jason@seibert-law.com
19                                                        SEIBERT LAW
                                                          6007 Greenway Manor Lane
20                                                        Spring, Texas 77373
                                                          Telephone: (971) 235-5764
21
                                                          Attorneys for Defendant David C. Silver
22

23                                       CERTIFICATE OF SERVICE
24             I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk of
25     Court on this 3rd day of July 2019 by using the CM/ECF system and that a true and correct copy
       will be served via electronic mail to: RYAN M. LAPINE, ESQ. and JOSHUA H. HERR, ESQ.,
26     PIERCE, ROSENFELD, MEYER & SUSSMAN, LLP, Counsel for Plaintiffs, 232 North Canon Drive, Beverly
       Hills, CA 90210-5302; E-mail: RLapine@rmslaw.com; JHerr@rmslaw.com.
27
                                                              /s/ Brandon S. Reif
28
                                                                  BRANDON S. REIF

                                                          2             Case No. 2:19-cv-04237-SVW-PJW
